Citation Nr: 0843113	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for right knee arthritis, 
also claimed as secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran had a hearing before the Board 
in July 2008 and the transcript is of record.

The Board notes the veteran has, throughout the pendency of 
this appeal, indicated various theories of service connection 
for his right knee.  During his hearing before the Board, the 
veteran indicated his low back disability includes 
neurological manifestations, to include shooting pain down 
his right leg.  The veteran, at his hearing and in various 
other statements, indicates his right leg radiculopathy 
should be rated as a distinct and separate disability from 
his low back disability.  It appears the veteran is 
indicating his low back disability has increased in severity 
and that neurological manifestations should be rated 
separately.  This issue is not properly before the Board 
here.  Accordingly, the issue of entitlement to an increased 
rating for a low back disability, to include entitlement to 
separate ratings for neurological manifestations is REFERRED 
to the RO for proper adjudication. 


FINDINGS OF FACT

The veteran currently has arthritis of the right knee, but 
there is no competent evidence that shows a causal or 
aggravating link between his condition and his service-
connected low back disability nor is there competent evidence 
that shows his conditions are directly related to any remote 
incident of service; arthritis of the knee was not manifest 
within one year of service separation.



CONCLUSION OF LAW

The veteran's right knee disability is not proximately due to 
or the result of or aggravated by any service-connected 
disease or injury, to include his low back disability, nor is 
it directly due to any remote incident of service; arthritis 
of the knee may not be presumed to have been of service 
onset.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
and 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in February and March 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The March 2006 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his right knee condition can be 
directly attributed to service or attributed secondary to his 
low back condition.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his right knee disability is due to 
various in-service injuries.  Alternatively, the veteran 
alleges his right knee disability is secondary to his 
service-connected low back disability.  Specifically, he 
alleges his low back disability includes neurological 
manifestations down his right leg causing extreme right knee 
pain.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The veteran's service medical records indicate the veteran 
indeed had multiple injuries in the military, but no injury 
specifically afflicting his right knee.  The veteran 
complained of bilateral knee pain in August 1970.  At that 
time, however, x-rays were negative.  The veteran used 
whirlpool treatment and no subsequent complaints, treatments 
or diagnoses specifically for his right knee are noted.  
Rather, the veteran was treated for abrasions to his right 
thigh in a motorcycle accident in July 1971, a sprained right 
ankle injured while playing basketball in February 1978 and 
low back treatment, to include a laminectomy in 1973.   
Annual examinations and the veteran's separation examination 
did not indicate any right knee abnormality.  In short, the 
service medical records are devoid of findings consistent 
with a chronic right knee condition.

The Board notes that there is conflicting evidence of whether 
the veteran had a pre-existing right knee condition.  The 
veteran testified during his hearing before the Board that he 
did have an athletic injury, to include a torn ligament on 
the right upper thigh prior to his military service.  VA 
examinations from 1997, 2005 and 2007, indicate the veteran 
suffered a fractured right tibia preceding military service.  
The veteran's service medical records, however, indicate the 
veteran's left tibia was fractured in 1966 and casted for 8 
weeks.  Regardless of which lower extremity was afflicted, 
the veteran's entrance examination found no disabling 
disability on entrance into the military.

Generally speaking, a veteran who served during wartime 
service after December 31, 1946, is presumed to be in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
presumption of soundness, however, attaches only where there 
has been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

In this case, there is conflicting evidence of whether the 
veteran injured his right or left lower extremity prior to 
entering the military.  The medical evidence unambiguously 
indicates, however, that the veteran did not have a pre-
existing right knee disability.  The fact that he may have 
injured his right lower extremity prior to entering the 
military does not rebut the presumption of soundness with 
respect to the veteran's right knee.  Accordingly, the 
presumption of soundness applies in this case and the veteran 
is presumed to be sound at service entrance. 

Again, although the veteran's service medical records 
indicate various complaints and treatment for right knee pain 
while in the military, the records are not indicative of a 
chronic right knee disability upon separation from the 
military

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The pertinent inquiry here, then, is whether the 
veteran has a current right knee disability related to his 
low back disability, his military injuries or any other 
incident of his military service.  The Board concludes he 
does not.

After service, the veteran's VA outpatient treatment records 
do indicate periodic complaints of right radicular pain, and 
in February 1986 specifically radicular pain to the right 
knee.  A June 1986 x-ray confirmed an extruded disk at the 
L5-S1 on the right.  

Aside from radicular pain, the veteran was diagnosed with 
anterior knee pain with early right patellar femoral 
arthritis in January 2004, over three decades after service.  
In October 2004, mild degenerative joint disease (DJD) of the 
right knee was confirmed by x-ray.  

The VA afforded the veteran multiple examinations throughout 
the pendency of this appeal to ascertain whether the veteran 
currently had a right knee disability related to his service-
connected back disability or related to any incident of 
service.

A VA examination was afforded to the veteran in July 2005 
where he was diagnosed with right knee osteoarthritis, which 
the examiner opined was a separate and distinct condition 
from his low back.  Specifically, the examiner opined as 
follows:

It is less likely as not that the degenerative 
changes of the knee are a complication of the 
back condition, but it is more likely as not the 
complaints of pain along the medial knee are due 
to the knee arthritis.

Similarly, in March 2007 the veteran was afforded another VA 
examination where the examiner diagnosed the veteran with 
right knee osteoarthritis most likely related to "normal 
wear and tear of the joint rather than as a direct effect of 
the back injury."

In regard to whether the veteran's right knee condition could 
be directly related to in-service injury or incident, the 
veteran was afforded an additional examination in August 
2007.  The examiner again diagnosed the veteran with 
osteoarthritis of the right knee opining as follows:

Osteoarthritis of the right knee was not caused by 
any medical injury while in military service.  The 
veteran has mild osteoarthritis of the right knee 
as manifested by mild medial joint space narrowing 
and patellofemoral arthritis.  These findings are 
common in the population and increases in 
frequency as people get older.  These findings are 
due to the aging process and are not related to 
the veteran's back condition or other injuries.  

The Board finds these examination reports compelling.  They 
are all based on a complete review of the claims file and a 
thorough and complete physical examination.  Also compelling, 
no medical professional has ever linked the veteran's right 
knee disability to his low back disability or any military 
injury or incident.

In summary, the Board finds that the evidence of record does 
not show that the veteran's service-connected low back 
disability is responsible for his current right knee 
condition. Indeed, the Board finds no competent evidence that 
links the veteran's right knee disability to any remote 
incident of service. Service connection, to include secondary 
service connection, requires competent medical evidence 
indicating that the condition is proximately due to or the 
result of active duty, to include a service-connected disease 
or injury. See 38 C.F.R. §§ 3.303, 3.304 and 3.310. The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for right knee arthritis, 
also claimed as secondary to service-connected low back 
disability, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


